36 Mich. App. 697 (1971)
194 N.W.2d 16
PEOPLE
v.
BOONE
Docket No. 11365.
Michigan Court of Appeals.
Decided October 27, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
*698 Richard Ruhala, for defendant on appeal.
Before: V.J. BRENNAN, P.J., and FITZGERALD and LEVIN, JJ.
PER CURIAM.
The defendant and two others, Ronald Thomas and Booker T. Washington, were originally charged with the crime of robbery armed (MCLA § 750.529 [Stat Ann 1971 Cum Supp § 28.797]). The defendant pled guilty to the crime of assault with intent to rob while armed (MCLA § 750.89 [Stat Ann 1962 Rev § 28.284]) and was sentenced by the court to 12-1/2 to 20 years. Between entry of his guilty plea and sentencing, the defendant made a motion to withdraw his guilty plea.
Defendant alleged in support of this motion that the prosecutor would not accept any guilty pleas to the lesser offense unless all defendants pled guilty, and furthermore that defendant's alleged accomplices threatened to testify against him if he did not plead along with them to the lesser offense. The court had already begun to impanel a jury to try the defendants on the greater offense, when the defendant signaled his attorney that he was willing to plead guilty to the lesser offense. When the court later heard defendant's motion to withdraw his plea, defendant denied that he signaled his attorney at the commencement of the jury trial. After the court's contrary recollection was verified by defense counsel, the court stated:
"I know that what Mr. Boone said five minutes ago is a darned lie and I'm going to deny his motion to withdraw his plea."
While the defendant may have lied regarding the events which transpired at the commencement of his jury trial, and while he may indeed have signaled *699 his counsel that he was then ready to plead guilty, it does not follow that the other allegations of the defendant were untrue. We therefore remand for an inquiry into these allegations in light of People v. Malone (1971), 385 Mich. 769.